3. Democracy, human rights and the new EU-Vietnam Partnership and Cooperation Agreement (vote)
- Before the vote:
(IT) Mr President, ladies and gentlemen, I would like to make a purely factual correction. Reference is made to the Unified Buddhist Church of Vietnam, saying that it was once the largest organisation of Buddhists in southern and central Vietnam. This is, in reality, referring to the fact that free and reliable information no longer exists, but it should be corrected to read: 'which is the largest organisation of Buddhists in Vietnam'.
(Parliament accepted the oral amendment)